Citation Nr: 0601433	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  03-08 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Osgood-Schlatter's disease, bilaterally.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for colon cancer.

5.  Entitlement to service connection for a body rash as a 
result of exposure to herbicides.  

6.  Entitlement to service connection for residuals of 
exposure to hazardous agents and chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from October 1971 to August 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Newark, New Jersey, VA Regional Office (RO).   

The Board notes that additional evidence was submitted to the 
Board.  The evidence, however, is not pertinent to the issues 
regarding new and material evidence to reopen the claim of 
entitlement to service connection for Osgood Schlatter's 
disease, and the claim for an acquired psychiatric disorder, 
to include PTSD, is herein reopened.  

The issues of entitlement to service connection for colon 
caner, a body rash, residuals of exposure to hazardous 
products, and prostate cancer with a voiding dysfunction are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a May 1989 
rating decision.  The appellant did not file a notice of 
disagreement.  That decision is final.  

2.  The evidence added to the record since the prior decision 
in regard to PTSD is probative and relevant to the issue at 
hand.  

3.  The AOJ denied reopening the claim of entitlement to 
service connection for Osgood-Schlatter's disease in a June 
2000 rating decision.  The appellant did not file a notice of 
disagreement.  That decision is final.

4.  The evidence added to the record since the June 2000 
rating decision is cumulative or redundant.  


CONCLUSIONS OF LAW

1.  The June 2000 rating decision that denied reopening the 
claim of entitlement to service connection for Osgood-
Schlatter's disease is final.  Evidence submitted since that 
decision is not new and material.  38 U.S.C.A. §§ 5108, 
7105(a), (b) and (c), 7108; 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302(a) (2005).

2.  The May 1989 rating decision denying service connection 
for PTSD is final.  Evidence submitted since that decision is 
new and material.  38 U.S.C.A. §§ 5108, 7105(a), (b) and (c), 
7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in June 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  The appellant has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Analysis

PSTD

Initially, the Board notes that any defect in regard to VCAA 
is harmless as the claim for service connection for PTSD is 
herein reopened.  

The issue of service connection for PTSD was previously 
denied by the AOJ in May 1989.  No notice of disagreement was 
filed.  That decision is final.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior decision,  evidence was reviewed and 
there was no diagnosis of PTSD.  Service connection for PTSD 
was denied.  38 U.S.C.A. § 7105.  At the time of the prior 
decision, the record established the appellant did not have 
PTSD.  

Since that determination, the appellant has applied to reopen 
his claim of entitlement to service connection for PTSD.  The 
evidence submitted since the prior final decision in May 1989 
is new and material.  In a December 2000 VA examination 
report, the examiner stated that PTSD was, in part, related 
to service in Vietnam.  The evidence is new and material, and 
the claim is reopened.

Osgood Schlatter's Disease

Initially, the Board that the amended definition of new and 
material evidence, codified at 38 C.F.R. § 3.156(a), is not 
liberalizing and does not serve as a basis to reopen the 
claim.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for Osgood-Schlatter's disease was previously 
addressed and denied by the AOJ in October 1986.  In June 
2000, the AOJ determined that new and material evidence had 
not presented and denied reopening the claim of service 
connection for Osgood-Schlatter's disease.  At the time of 
the prior decision in June 2000, the record included the 
service medical records, to include a July 1973 Medical Board 
report stating that preexisting Osgood-Schlatter's disease 
was not aggravated during service, statements from the 
appellant, and post service VA medical records.  The evidence 
was reviewed and the application to reopen a claim for 
service connection for Osgood-Schlatter's disease was denied.  
38 U.S.C.A. § 7105.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

Service medical records show that the appellant was found to 
have had preexisting Osgood-Schlatter's disease during 
service and was determined to not be fit for duty because he 
did not meet the minimum standards for enlistment due to the 
preexisting Osgood-Schlatter's disease, bilaterally.  At the 
time of the last prior decision, the record established that 
the appellant had preexisting Osgood-Schlatter's disease that 
was not aggravated during service.  There was no evidence 
showing preexisting Osgood-Schlatter's disease had been 
aggravated by service.  The July 1973 Medical Board report 
specifically stated that although the appellant's preexisting 
bilateral Osgood-Schlatter's disease was symptomatic, it was 
static.  

Since that determination, the appellant has applied to reopen 
his claim for entitlement to service connection for Osgood-
Schlatter's disease.  The evidence submitted since the prior 
final denial in June 2000 is not new and material.  
Essentially, the evidence added to the record since the last 
final rating decision consists of VA treatment records, lay 
statements, and the appellant's statements.  The fact that 
the appellant had preexisting Osgood-Schlatter's disease, 
treatment for such during service, and post-service treatment 
for Osgood-Schlatter's disease had already been established.  
Thus, the records added to the record, to include the 
November 2003 VA treatment records showing treatment for, and 
a diagnosis of, Osgood-Schlatter's disease is not new and 
material.  

Since the prior final decision, evidence has been added to 
the claims file. The additional evidence of record neither 
establishes incurrence or aggravation of Osgood-Schlatter's 
disease during service.  See VAOPGCPREC 3-03 (July 16, 2003).  
Thus, the additional evidence is not new and material.  

The General Counsel has held that the misapplication of, or 
failure to apply, a statute or regulatory evidentiary 
presumption in a prior final decision can not, in itself, 
constitute "new and material evidence," within the meaning 
of 38 U.S.C.A. 5108 for purposes of reopening a claim.  
VAOPGPREC 38-97( December 17, 1997).  Furthermore, there is 
no indication of prior misapplication of the presumption of 
sound condition.  VAOPGCPREC 3-2003..  At the time of the 
initial denial, there was a specific inservice finding that 
his disability had not been aggravated by active service.  As 
such, while VAOPGCPREC 3-2003 may be a liberalizing VA issue, 
it is not liberalizing as to this veteran and does not 
provide a basis to adjudicate the case as a new claim.  See 
Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003.  

The Board notes that the record reflects the appellant is in 
receipt of Social Security Administration (SSA) benefits.  
The duty to assist does not attach to obtaining SSA records 
in this case.  The Court has indicted that a SSA 
determination is pertinent to the appellant's ability to 
engage in substantial gainful employment.  See Martin v. 
Browne, 4 Vet. App 134, 140 (1993).  In this case, however, 
the critical issue is not whether the appellant is 
employable.  Rather, the issue is one of in-service 
aggravation.  Accordingly, a SSA determination many years 
post service is not relevant.  See 38 U.S.C.A. § 5103A(b).  
Remanding this case for the purpose of attempting to obtain 
the SSA records, where the records do not pertain to the 
issue at hand, would serve no useful purpose.  

In summary, at the time of the prior denial, the evidence 
showed that preexisting Osgood-Schlatter's disease was not 
aggravated during service.  Since that determination, there 
remains no competent evidence that preexisting Osgood-
Schlatter's disease disorder was aggravated by service.  The 
evidence added to the file since the final prior rating 
decision in June 2000 is not new and material.  Consequently, 
the application to reopen the claim for service connection 
for Osgood-Schlatter's disease is denied.


ORDER

The application to reopen a claim of entitlement to service 
connection for PTSD is granted.

The application to reopen a claim of entitlement to service 
connection for Osgood-Schlatter's disease is denied.  


REMAND

The records do not indicate that the appellant is in receipt 
of decorations, awards or other indicia of combat.  His DD 
Form 214 shows his medals and awards include a Rifle Marksman 
Badge, a National Defense Service Medal, a Vietnam Service 
Medal with 1 star, and a Good Conduct Medal.  His military 
occupation specialty (MOS) is listed as Shore Party Man.

In a January 2001 VA opinion, the physician diagnosed PTSD.  
The examiner stated that PTSD was due, in part, to combat-
related service in Vietnam.  The examiner has not identified 
any specific in-service stressors upon which the opinion was 
based.  

A December 1988 VA examination report notes the appellant was 
in receipt of Social Security Administration (SSA) disability 
benefits.  Pertinent SSA records have not been requested.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should request that the 
physician who provided the January 2001 
VA opinion to the effect that the 
appellant's PTSD was related to combat 
service in Vietnam to identify the 
specific in-service stressor(s).  The 
AOJ should provide the examiner with the 
claims file.  

2.  The AOJ should obtain all SSA 
records pertinent to the appellant's 
claims, to include any decisions and the 
medical records upon which those 
decisions were based.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


